EXHIBIT 10.1

REYNOLDS AMERICAN INC.

AMENDED AND RESTATED 2009 OMNIBUS INCENTIVE COMPENSATION PLAN

1.     Purpose.    The purpose of the Reynolds American Inc. Amended and
Restated 2009 Omnibus Incentive Compensation Plan is to attract to RAI and its
Subsidiaries, motivate and retain exceptional talent, and to reward employees
for performance and the successful execution of RAI’s business plans and
strategies.

2.     Definitions.    As used in the Plan,

(a) “Affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.

(b) “Aggregate Share Limit” means the aggregate maximum number of shares
available under the Plan pursuant to Section 3(a)(i) of the Plan.

(c) “Annual Incentive Award” means a cash award granted pursuant to Section 8 of
the Plan, where such award is based on Management Objectives and a Performance
Period of one year or less.

(d) “Appreciation Right” means a right granted pursuant to Section 5 of the
Plan.

(e) “Award” means any Annual Incentive Award, Option Right, Restricted Stock,
Restricted Stock Unit, Appreciation Right, Performance Share, Performance Unit
or Other Award granted pursuant to the terms of the Plan.

(f) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.

(g) “BAT” means, collectively, British American Tobacco p.l.c., a public limited
company incorporated under the laws of England and Wales, and its Affiliates.

(h) “Beneficial Owner” or “Beneficial Ownership” has the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.

(i) “Board” means the Board of Directors of RAI.

(j) “Change of Control” means the first to occur of the following events:

 

  (i) an individual, corporation, partnership, group, associate or other entity
or Person, other than any employee benefit plans sponsored by RAI, is or becomes
the Beneficial Owner, directly or indirectly, of thirty percent (30%) or more of
the combined voting power of RAI’s outstanding securities ordinarily having the
right to vote at elections of directors; provided, however, that the acquisition
of RAI securities by BAT pursuant to the Business Combination Agreement, dated
as of October 27, 2003, between R.J. Reynolds Tobacco Holdings, Inc. (“RJR”) and
Brown & Williamson Tobacco Corporation (“B&W”), as thereafter amended (the
“BCA”), or as expressly permitted by the Governance Agreement, dated as of
July 30, 2004, among British American Tobacco p.l.c., B&W and RAI, as thereafter
amended (the “Governance Agreement”), shall not be considered a Change of
Control for purposes of this subsection (i);

 

  (ii)

individuals who constitute the Board (or who have been designated as directors
in accordance with Section 1.09 of the BCA) on July 30, 2004 (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to

 

1



--------------------------------------------------------------------------------

  such date whose election, or nomination for election by RAI’s shareholders,
was (A) approved by a vote of at least three-quarters (3/4) of the directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of RAI in which such person is named as a nominee of RAI for
director) or (B) made in accordance with Section 2.01 of the Governance
Agreement, but excluding for this purpose any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of an
individual, corporation, partnership, group, associate or other entity or Person
other than the Board, shall be, for purposes of this paragraph (ii), considered
as though such person were a member of the Incumbent Board; and

 

  (iii) the consummation of (A) a merger or consolidation of RAI other than with
a wholly owned Subsidiary and other than a merger or consolidation that would
result in the voting securities of RAI outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of RAI or such surviving
entity outstanding immediately after such merger or consolidation, or (B) a
sale, exchange or other disposition of all or substantially all of the assets of
RAI, other than any such transaction where the transferee of all or
substantially all of the assets of RAI is a wholly owned Subsidiary or an entity
more than fifty percent (50%) of the combined voting power of the voting
securities of which is represented by voting securities of RAI outstanding
immediately prior to the transaction (either remaining outstanding or by being
converted into voting securities of the transferee entity).

(k) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, as such law and regulations may be amended
from time to time.

(l) “Committee” means the Compensation and Leadership Development Committee of
the Board (or its successor(s)), or any other committee of the Board designated
by the Board to administer the Plan.

(m) “Company” means, collectively, RAI and its Subsidiaries.

(n) “Covered Employee” means a Participant who is, or is determined by the Board
to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).

(o) “Date of Grant” means the date specified by the Board on which a grant of an
Award will become effective (which date will not be earlier than the date on
which the Board takes action with respect thereto).

(p) “Director” means a member of the Board.

(q) “EBIT” means earnings before interest and taxes.

(r) “EBITDA” means earnings before interest, taxes, depreciation and
amortization.

(s) “EBT” means earnings before taxes.

(t) “Effective Date” means the date that the Plan is approved by the
shareholders of RAI.

(u) “Evidence of Award” means an agreement, certificate, resolution,
notification or other type or form of writing or other evidence approved by the
Board that sets forth the terms and conditions of the Awards granted under the
Plan. An Evidence of Award may be in an electronic medium, may be limited to
notation on the books and records of RAI and, unless otherwise determined by the
Board, need not be signed by a representative of RAI or a Participant.

(v) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(w) “Existing Plan” means the Reynolds American Inc. Long-Term Incentive Plan,
as amended.

 

2



--------------------------------------------------------------------------------

(x) “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.

(y) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.

(z) “Management Objectives” means the measurable performance objective or
objectives established pursuant to the Plan for Participants who have received
grants of Annual Incentive Awards, Performance Shares or Performance Units or,
when so determined by the Board, Option Rights, Appreciation Rights, Restricted
Stock, Restricted Stock Units, dividend equivalents or Other Awards pursuant to
the Plan. Management Objectives may be described in terms of RAI-wide objectives
or objectives that are related to the performance of the individual Participant
or of one or more of the Subsidiaries, divisions, departments, regions,
functions or other organizational units within RAI or any Subsidiary. The
Management Objectives may be made relative to the performance of other companies
or subsidiaries, divisions, departments, regions, functions or other
organizational units within such other companies, and may be made relative to an
index or one or more of the performance objectives themselves. The Board may
grant awards subject to Management Objectives that are either Qualified
Performance-Based Awards or are not Qualified Performance-Based Awards. The
Management Objectives applicable to any Qualified Performance-Based Award to a
Covered Employee will be based on one or more, or a combination, of the
following criteria:

 

  (i) Profits: (e.g., operating income, EBIT, EBT, net income, cash net income,
earnings per share, residual or economic earnings or economic profit);

 

  (ii) Cash Flow: (e.g., EBITDA, free cash flow, free cash flow with or without
specific capital expenditure targets or ranges, including or excluding
divestments and/or acquisitions, total cash flow, cash flow in excess of cost of
capital or residual cash flow or cash flow return on investment);

 

  (iii) Returns: (e.g., economic value added (EVA) or profits or cash flow
returns on: sales, assets, invested capital, net capital employed or equity);

 

  (iv) Working Capital: (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales inventory or days’ sales in payables);

 

  (v) Profit Margins: (e.g., Profits divided by revenues or sales, gross margins
divided by revenues or sales, or operating margin divided by revenues or sales);

 

  (vi) Liquidity Measures: (e.g., debt-to-capital ratios, debt-to-EBITDA ratios
or total debt);

 

  (vii) Sales Growth, Margin Growth, Unit Growth, Cost Initiative and Stock
Price Metrics: (e.g., revenues, revenue growth, sales, sales growth, gross
margin, operating margin, shipment volume, unit growth, stock price
appreciation, total return to shareholders, expense targets, productivity
targets or ratios, sales and administrative expenses divided by sales, or sales
and administrative expenses divided by profits); and

 

  (viii) Strategic Initiative Key Deliverable Metrics consisting of one or more
of the following: product development or launch, strategic partnering, research
and development, regulatory compliance or submissions, vitality or
sustainability index, market share or penetration, geographic business expansion
goals, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation and information
technology, or goals relating to acquisitions or divestitures of subsidiaries,
affiliates or joint ventures.

In the case of a Qualified Performance-Based Award, each Management Objective
will be objectively determinable to the extent required under Section 162(m) of
the Code, and, unless otherwise determined by the Committee and to the extent
consistent with Code Section 162(m), at the Committee’s discretion, any
Management Objective may be measured before special items, and may or may not be
determined in accordance

 

3



--------------------------------------------------------------------------------

with GAAP. The Committee shall have the authority to make equitable adjustments
to the Management Objectives (and to the related minimum, target and maximum
levels of achievement or performance) as follows: in recognition of unusual or
non-recurring events affecting RAI or any Subsidiary or Affiliate or the
financial statements of RAI or any Subsidiary or Affiliate; in response to
changes in applicable laws or regulations; to account for items of gain, loss or
expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of a business or related to a
change in accounting principles; or in recognition of any events or
circumstances (including, without limitation, changes in the business,
operations, corporate or capital structure of the Company or the manner in which
it conducts its business) that render the Management Objectives unsuitable;
provided, however, that no such adjustments will be made in the case of a
Qualified Performance-Based Award (other than in connection with a Change of
Control) where such action would result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code, unless the Committee
determines that the satisfaction of such requirements is neither necessary or
appropriate.

(aa) “Market Value per Share” means, as of any particular date, the closing
price of a Share as reported on The New York Stock Exchange or, if not listed on
such exchange, on any other national securities exchange on which the Shares are
listed. If the Shares are not traded as of any given date, the Market Value per
Share means the closing price for the Shares on the principal exchange on which
the Shares are traded for the immediately preceding date on which the Shares
were traded. If there is no regular public trading market for the Shares, the
Market Value per Share of the Shares shall be the fair market value of the
Shares as determined in good faith by the Board. The Board is authorized to
adopt another fair market value pricing method, provided such method is stated
in the Evidence of Award and is in compliance with the fair market value pricing
rules set forth in Section 409A of the Code.

(bb) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(cc) “Option Price” means the purchase price payable on exercise of an Option
Right.

(dd) “Option Right” means the right to purchase Shares upon exercise of an
option granted pursuant to Section 4 of the Plan.

(ee) “Other Award” means an Award granted pursuant to Section 9 of the Plan.

(ff) “Participant” means a person who is selected by the Board to receive Awards
under the Plan and who is at the time an employee of RAI or any one or more of
its Subsidiaries. The term “Participant” shall also include any person selected
by the Board who provides services to RAI or a Subsidiary, including any person
providing services to any entity in which RAI or any of its Subsidiaries has an
ownership interest of at least twenty (20) percent (provided that such person
satisfies the Form S-8 definition of an “employee”).

(gg) “Performance Period” means, in respect of an Award, a period of time within
which the Management Objectives relating to such Award are to be achieved.

(hh) “Performance Share” means an Award under the Plan equivalent to the right
to receive one Share awarded pursuant to Section 8 of the Plan.

(ii) “Performance Unit” means a unit awarded pursuant to Section 8 of the Plan
that is equivalent to $1.00 or such other value as is determined by the Board.

(jj) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections      13(d) and 14(d) thereof and
the rules thereunder, except that such term shall not include (i) RAI or any
Subsidiary, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of RAI or any Subsidiary, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) an entity
owned, directly or indirectly, by the shareholders of RAI in substantially the
same proportions as their ownership of stock of RAI.

 

4



--------------------------------------------------------------------------------

(kk) “Plan” means this Reynolds American Inc. Amended and Restated 2009 Omnibus
Incentive Compensation Plan.

(ll) “Qualified Performance-Based Award” means any Award or portion of an Award
to a Covered Employee that is intended to satisfy the requirements for
“qualified performance-based compensation” under Section 162(m) of the Code.

(mm) “RAI” means Reynolds American Inc., a North Carolina corporation, and any
successors thereto.

(nn) “Restricted Stock” means Shares granted pursuant to Section 6 of the Plan
as to which neither the substantial risk of forfeiture nor the prohibition on
transfers has expired.

(oo) “Restriction Period” means the period of time during which Restricted Stock
or Restricted Stock Units may be subject to restrictions, as provided in
Section 6 and Section 7 of the Plan.

(pp) “Restricted Stock Unit” means an Award made pursuant to Section 7 of the
Plan.

(qq) “Secondary Committee” means one or more senior officers of RAI (who need
not be members of the Board), acting as a committee established by the Board
pursuant to Section 12(b) of the Plan, subject to such conditions and
limitations as the Board shall prescribe.

(rr) “Shares” means the shares of common stock, par value $0.0001 per share, of
RAI or any security into which such Shares may be changed by reason of any
transaction or event of the type referred to in Section 11 of the Plan.

(ss) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Appreciation Right, respectively.

(tt) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by RAI; except that, for purposes of determining whether
any person may be a Participant for purposes of any grant of Incentive Stock
Options, “Subsidiary” means any corporation in which at the time RAI owns or
controls, directly or indirectly, more than 50 percent of the total combined
voting power represented by all classes of stock issued by such corporation.

3.     Shares Available Under the Plan.

 

  (a)   Maximum Shares Available Under Plan.   (i)   Subject to adjustment as
provided in Section 11 of the Plan, the maximum number of Shares that may be
issued (A) upon the exercise of Option Rights or Appreciation Rights, (B) in
payment or settlement of Restricted Stock and released from substantial risks of
forfeiture thereof, (C) in payment or settlement of Restricted Stock Units,
(D) in payment or settlement of Performance Shares or Performance Units that
have been earned, (E) in payment or settlement of Other Awards, or (F) in
payment of dividend equivalents paid with respect to Awards made under the Plan,
in the aggregate, will not exceed 38,000,000 Shares (the “Aggregate Share
Limit”) (19,000,000 of which were approved by shareholders of RAI in 2009 and
then subjected to a two-for-one stock split in 2010).

 

5



--------------------------------------------------------------------------------

  (ii) Shares covered by an Award granted under the Plan shall not be counted
against the Aggregate Share Limit unless and until they are actually issued and
delivered to a Participant and, therefore, the total number of Shares available
under the Plan as of a given date shall not be reduced by any Shares relating to
prior Awards that have expired or have been forfeited or cancelled, and to the
extent of payment in cash of the benefit provided by any Award granted under the
Plan, any Shares that were covered by that Award will be available for issue or
transfer hereunder. If, under the Plan, a Participant has elected to give up the
right to receive compensation in exchange for Shares based on fair market value,
such Shares will not count against the Aggregate Share Limit. In addition, upon
the full or partial payment of any Option Price by the transfer to the Company
of Shares or upon satisfaction of tax withholding provisions in connection with
any such exercise or any other payment made or benefit realized under this Plan
by the transfer or relinquishment of Shares, there shall be deemed to have been
issued under this Plan only the net number of Shares actually issued by the
Company.

 

  (iii) Subject to adjustment as provided in Section 11 of the Plan, the
aggregate number of Shares actually issued by the Company upon the exercise of
Incentive Stock Options will not exceed 6,000,000 Shares (3,000,000 of which
were approved by shareholders of RAI in 2009 and then subjected to a two-for-one
stock split in 2010).

(b)   Individual Participant Limits.    Notwithstanding anything in this
Section 3, or elsewhere in the Plan, to the contrary, and subject to adjustment
as provided in Section 11 of the Plan:

 

  (i) No Participant will be granted Option Rights or Appreciation Rights, in
the aggregate, for more than 6,000,000 Shares during any calendar year
(3,000,000 of which were approved by shareholders of RAI in 2009 and then
subjected to a two-for-one stock split in 2010);

 

  (ii) No Participant will be awarded Qualified Performance-Based Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or Other Awards, in
the aggregate, for more than 3,000,000 Shares during any calendar year
(1,500,000 of which were approved by shareholders of RAI in 2009 and then
subjected to a two-for-one stock split in 2010);

 

  (iii) In no event will any Participant in any calendar year receive a
Qualified Performance-Based Award of Performance Units having an aggregate
maximum value in excess of $20,000,000;

 

  (iv) In no event will any Participant in any calendar year receive a Qualified
Performance-Based Award that is an Annual Incentive Award having an aggregate
maximum value in excess of $20,000,000; and

 

  (v) In no event will any Participant in any calendar year receive a Qualified
Performance-Based Award in the form of Other Awards of cash under Section 9(b)
having an aggregate maximum value in excess of $20,000,000.

4.     Option Rights.    The Board may, from time to time, authorize the
granting to Participants of Option Rights upon such terms and conditions
consistent with the following provisions as it may determine:

(a) Each grant will specify the number of Shares to which it pertains subject to
the limitations set forth in Section 3 of the Plan.

(b) Each grant will specify an Option Price per share, which (except with
respect to awards under Section 20 of this Plan) may not be less than the Market
Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to RAI or by wire transfer of immediately available
funds, (ii) by the actual or constructive transfer to RAI of Shares owned by the
Optionee (or other consideration authorized pursuant to Section 4(d)) having a
value at the time of exercise equal to the total Option Price, (iii) by
withholding by RAI from the Shares otherwise deliverable to the Optionee upon
the exercise of such Option, a number of Shares having a value at the time of
exercise equal to the total Option Price, (iv) by a combination of such methods
of payment, or (v) by such other methods as may be approved by the Board.

 

6



--------------------------------------------------------------------------------

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to RAI of some or all of the shares to which such exercise relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant will specify the period or periods of continuous service by the
Optionee with RAI or any Subsidiary that is necessary before the Option Rights
or installments thereof will become exercisable.

(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

(h) Option Rights granted under the Plan may be (i) options, including, without
limitation, Incentive Stock Options, (ii) options that are not intended to
qualify as Incentive Stock Options, or (iii) combinations of the foregoing.
Incentive Stock Options may only be granted to Participants who meet the
definition of “employees” under Section 3401(c) of the Code.

(i) The Board may substitute, without receiving Participant permission,
Appreciation Rights payable only in Shares (or Appreciation Rights payable in
Shares or cash, or a combination of both, at the Board’s discretion) for
outstanding Option Rights; provided, however, that the terms of the substituted
Appreciation Rights are substantially the same as the terms for the Option
Rights at the date of substitution and the difference between the Market Value
per Share of the underlying Shares and the Base Price of the Appreciation Rights
is equivalent to the difference between the Market Value per Share of the
underlying Shares and the Option Price of the Option Rights. If, in the opinion
of RAI’s auditors, this provision creates adverse accounting consequences for
RAI, it shall be considered null and void.

(j) Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

(k) No Option Right will be exercisable more than 10 years from the Date of
Grant.

5.     Appreciation Rights.    The Board may, from time to time, authorize the
granting to any Participant of Appreciation Rights upon such terms and
conditions consistent with the following provisions as it may determine:

(a) An Appreciation Right will be a right of the Participant to receive from RAI
an amount determined by the Board, which will be expressed as a percentage of
the Spread (not exceeding 100 percent) at the time of exercise.

(b) Each grant will specify the Base Price, which (except with respect to awards
under Section 20 of this Plan) may not be less than the Market Value per Share
on the Date of Grant.

(c) Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by RAI in cash, in Shares or in any combination thereof and
may either grant to the Participant or retain in the Board the right to elect
among those alternatives.

(d) Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Board at the Date of Grant.

(e) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

(f) Each grant will specify the period or periods of continuous service by the
Participant with RAI or any Subsidiary that is necessary before such
Appreciation Right or installments thereof will become exercisable.

 

7



--------------------------------------------------------------------------------

(g) Any grant of Appreciation Rights may specify Management Objectives that must
be achieved as a condition of the exercise of such Appreciation Rights.

(h) Successive grants may be made to the same Participant regardless of whether
any Appreciation Rights previously granted to the Participant remain
unexercised.

(i) Appreciation Rights granted under this Plan may not provide for any
dividends or dividend equivalents thereon.

(j) No Appreciation Right granted under the Plan may be exercised more than 10
years from the Date of Grant.

6.     Restricted Stock.    The Board may, from time to time authorize the
granting of Restricted Stock to Participants upon such terms and conditions
consistent with the following provisions as it may determine:

(a) Each such grant will constitute an immediate transfer of the ownership of
Shares to the Participant in consideration of the performance of services,
entitling such Participant to voting, dividend and other ownership rights, but
such rights shall be subject to such restrictions and the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Board may determine.

(b) Each such grant may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Each such grant will provide that the Restricted Stock covered by such grant
that vests upon the passage of time will be subject to a “substantial risk of
forfeiture” within the meaning of Section 83 of the Code for a period to be
determined by the Board at the Date of Grant or until achievement of Management
Objectives referred to in subparagraph (e) below.

(d) Each such grant will provide that during, and may provide that after, the
period for which such substantial risk of forfeiture is to continue, the
transferability of the Restricted Stock will be prohibited or restricted in the
manner and to the extent prescribed by the Board at the Date of Grant (which
restrictions may include, without limitation, rights of repurchase or first
refusal in RAI or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock.

(f) Notwithstanding anything to the contrary contained in the Plan, any grant of
Restricted Stock may provide for the earlier termination of restrictions on such
Restricted Stock in the event of the retirement, death or disability, or other
termination of employment of a Participant, or a Change of Control; provided,
however, that no such adjustment will be made in the case of a Qualified
Performance-Based Award (other than in connection with the death or disability
of the Participant or a Change of Control) where such action would result in the
loss of the otherwise available exemption of the Award under Section 162(m) of
the Code.

(g) Any such grant of Restricted Stock may require that any or all dividends or
other distributions paid thereon during the period of such restrictions be
automatically deferred and reinvested in additional shares of Restricted Stock
or paid in cash, which may be subject to the same restrictions as the underlying
Award; provided, however, that dividends or other distributions on Restricted
Stock with restrictions that lapse as a result of the achievement of Management
Objectives will be deferred until and paid contingent upon the achievement of
the applicable Management Objectives.

(h) Unless otherwise directed by the Board, (i) all certificates representing
shares of Restricted Stock will be held in custody by RAI until all restrictions
thereon will have lapsed, together with a stock power or

 

8



--------------------------------------------------------------------------------

powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such Shares, or (ii) all shares of
Restricted Stock will be held at RAI’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such shares of Restricted
Stock.

7.     Restricted Stock Units.    The Board may, from time to time authorize the
granting of Restricted Stock Units to Participants upon such terms and
conditions consistent with the following provisions as it may determine:

(a) Each such grant will constitute the agreement by RAI to deliver Shares, cash
or a combination thereof to the Participant in the future in consideration of
the performance of services, but subject to such restrictions and the
fulfillment of such conditions (which may include the achievement of Management
Objectives) during the Restriction Period as the Board may specify.

(b) Each such grant may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Notwithstanding anything to the contrary contained in the Plan, any grant of
Restricted Stock Units may provide for the earlier lapse or modification of the
Restriction Period in the event of the retirement, death or disability, or other
termination of employment of a Participant, or a Change of Control; provided,
however, that no such adjustment will be made in the case of a Qualified
Performance-Based Award (other than in connection with the death or disability
of the Participant or a Change of Control) where such action would result in the
loss of the otherwise available exemption of the Award under Section 162(m) of
the Code.

(d) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her Award and will have no rights of ownership
in the Shares deliverable upon payment of the Restricted Stock Units and will
have no right to vote them, but the Board may at the Date of Grant, authorize
the payment of dividend equivalents on such Restricted Stock Units on a current,
deferred or contingent basis, either in cash, additional Restricted Stock Units
or in additional Shares; provided, however, that dividend equivalents or other
distributions on Shares underlying Restricted Stock Units with restrictions that
lapse as a result of the achievement of Management Objectives will be deferred
until and paid contingent upon the achievement of the applicable Management
Objectives.

(e) Each grant of Restricted Stock Units will specify the time and manner of
payment of the Restricted Stock Units that have been earned.

8.     Annual Incentive Awards, Performance Shares and Performance Units.    The
Board may, from time to time, authorize the granting of Annual Incentive Awards,
Performance Shares and Performance Units that will become payable to a
Participant upon achievement of specified Management Objectives during the
Performance Period, upon such terms and conditions consistent with the following
provisions as it may determine:

(a) Each grant will specify either the number of, or amount payable with respect
to, Annual Incentive Awards, Performance Shares or Performance Units to which it
pertains, which number or amount payable may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change of Control) where such action would result in the loss of the otherwise
available exemption of the Award under Section 162(m) of the Code.

(b) The Performance Period with respect to each Annual Incentive Award,
Performance Share or Performance Unit will be such period of time (not less than
one year in the case of each Performance Share and Performance Unit), as will be
determined by the Board, which may be subject to earlier lapse or other
modification in the event of the retirement, death or disability, or other
termination of employment of a Participant, or a Change of Control; provided,
however, that no such adjustment will be made in the case of a Qualified
Performance-Based Award (other than in connection with the death or disability
of the Participant or a Change of Control) where such action would result in the
loss of the otherwise available exemption of the Award under Section 162(m) of
the Code. In such event, the Evidence of Award will specify the time and terms
of delivery.

 

9



--------------------------------------------------------------------------------

(c) Any grant of Annual Incentive Awards, Performance Shares or Performance
Units will specify Management Objectives which, if achieved, will result in
payment or early payment of the Award and may set forth a formula for
determining the number of, or amount payable with respect to, Annual Incentive
Awards, Performance Shares or Performance Units that will be earned if
performance is at or above the minimum or threshold level or levels.

(d) Each grant will specify the time and manner of payment of Annual Incentive
Awards, Performance Shares or Performance Units that have been earned. Any grant
of Performance Shares or Performance Units may specify that the amount payable
with respect thereto may be paid by RAI in cash, in Shares or in any combination
thereof and may either grant to the Participant or retain in the Board the right
to elect among those alternatives.

(e) Any grant of Annual Incentive Awards, Performance Shares or Performance
Units may specify that the amount payable or the number of Shares issued with
respect thereto may not exceed maximums specified by the Board at the Date of
Grant.

(f) The Board may at the Date of Grant of Performance Shares, provide for the
payment of dividend equivalents to the holder thereof either in cash or in
additional Shares, subject in all cases to deferral and payment on a contingent
basis based on the Participant’s earning of the Performance Shares with respect
to which such dividend equivalents are paid.

9.     Other Awards.

(a) The Board may, subject to limitations under applicable law, grant to any
Participant such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Shares
or factors that may influence the value of such Shares, including, without
limitation, awards consisting of securities or other rights convertible or
exchangeable into Shares, purchase rights for Shares, Awards with value and
payment contingent upon performance of the Company or specified Subsidiaries,
affiliates or other business units thereof or any other factors designated by
the Board, and Awards valued by reference to the book value of Shares or the
value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of RAI. The Board shall determine the terms
and conditions of such Awards. Shares delivered pursuant to an Award in the
nature of a purchase right granted under this Section 9 shall be purchased for
such consideration, paid for at such time, by such methods, and in such forms,
including, without limitation, cash, Shares, Other Awards, notes or other
property, as the Board shall determine.

(b) Except as otherwise provided in Section 15(b), cash awards, as independent
Awards or as an element of or supplement to any other Award granted under the
Plan, may also be granted pursuant to this Section 9.

(c) The Board may grant Shares as a bonus, or may grant other Awards in lieu of
obligations of RAI or a Subsidiary to pay cash or deliver other property under
the Plan or under other plans or compensatory arrangements, subject to such
terms as shall be determined by the Board in a manner that complies with
Section 409A of the Code.

10.   Transferability.

(a) Except as otherwise determined by the Board, no Awards granted under the
Plan shall be transferable by the Participant except by will or the laws of
descent and distribution, and in no event shall any such Award granted under the
Plan be transferred for value. Except as otherwise determined by the Board,
Option Rights and Appreciation Rights will be exercisable during the
Participant’s lifetime only by him or her or, in the event of the Participant’s
legal incapacity to do so, by his or her guardian or legal representative acting
on behalf of the Participant in a fiduciary capacity under state law and/or
court supervision.

(b) The Board may specify at the Date of Grant that part or all of the Shares
that are to be issued by the Company upon the exercise of Option Rights or
Appreciation Rights, upon the termination of the Restriction Period applicable
to Restricted Stock or Restricted Stock Units or upon payment under any grant of
Performance Shares, Performance Units or Other Awards will be subject to further
restrictions on transfer.

 

10



--------------------------------------------------------------------------------

11.   Adjustments.    The Board shall make or provide for such adjustments in
the numbers of Shares covered by outstanding Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units granted hereunder and, if applicable, in the number of Shares covered by
Other Awards, in the Option Price and Base Price provided in outstanding Option
Rights or Appreciation Rights, and in the kind of Shares covered thereby, as the
Board, in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event or in the event of a Change of Control, the Board, in its
discretion, may provide in substitution for any or all outstanding Awards under
the Plan such alternative consideration (including cash), if any, as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all Awards so replaced in a manner that
complies with Section 409A of the Code. In addition, for each Option Right or
Appreciation Right with an Option Price or Base Price greater than the
consideration offered in connection with any such transaction or event or Change
of Control, the Board may in its sole discretion elect to cancel such Option
Right or Appreciation Right without any payment to the person holding such
Option Right or Appreciation Right. The Board shall also make or provide for
such adjustments in the numbers of shares specified in Section 3 of the Plan as
the Board in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 11;
provided, however, that any such adjustment to the number specified in
Section 3(a)(iii) will be made only if and to the extent that such adjustment
would not cause any Option Right intended to qualify as an Incentive Stock
Option to fail to so qualify.

12.   Administration of the Plan.

(a) The Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under the Plan to the Committee. To
the extent of any such delegation, references in the Plan to the Board will be
deemed to be references to such Committee. A majority of the Committee will
constitute a quorum, and the action of the members of the Committee present at
any meeting at which a quorum is present, or acts unanimously approved in
writing, will be the acts of the Committee.

(b) To the extent permitted by applicable law, including any rule of the New
York Stock Exchange, the Board or Committee may delegate its duties under the
Plan to a Secondary Committee, subject to such conditions and limitations as the
Board or Committee shall prescribe; provided, however, that: (i) no Secondary
Committee may grant an Award to a Participant who is subject to Section 16 of
the Exchange Act; (ii) no Secondary Committee may grant an Award designed to be
a Qualified Performance-Based Award; (iii) no Secondary Committee may grant an
Award to a member of such Secondary Committee; (iv) the resolution providing for
such delegation sets forth the total number of Shares and/or the pool dollar
value of the Awards such Secondary Committee may grant; and (v) the Secondary
Committee shall report periodically to the Board or the Committee, as the case
may be, regarding the nature and scope of the Awards granted pursuant to the
authority delegated. To the extent of any such delegation, references or deemed
references in the Plan to the Committee will be deemed to be references to such
Secondary Committee. A majority of the Secondary Committee will constitute a
quorum, and the action of the members of the Secondary Committee present at any
meeting at which a quorum is present, or acts unanimously approved in writing,
will be the acts of the Secondary Committee.

(c) The Board shall have full and exclusive discretionary power to interpret the
terms and the intent of this Plan and any Evidence of Award or other agreement
or document ancillary to or in connection with this Plan, to determine
eligibility for Awards and to adopt such rules, regulations, forms, instruments,
and guidelines for administering this Plan as the Board may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions, including the terms and
conditions set forth in an Evidence of Award, granting Awards as an alternative
to or as the form of payment for grants or rights earned or due under
compensation plans or arrangements of the Company, construing any

 

11



--------------------------------------------------------------------------------

ambiguous provision of the Plan or any Evidence of Award, and, subject to
Sections 15 and 18, adopting modifications and amendments to this Plan or any
Evidence of Award, including without limitation, any that are necessary to
comply with the laws of the countries and other jurisdictions in which RAI, its
Affiliates, and/or its Subsidiaries operate. The grant of any Award that
specifies Management Objectives that must be achieved before such Award can be
earned or paid will specify that, before such Award will be earned and paid, the
Committee must certify that the Management Objectives have been satisfied.

(d) The interpretation and construction by the Board of any provision of this
Plan or of any Evidence of Award or other agreement or document ancillary to or
in connection with this Plan and any determination by the Board pursuant to any
provision of the Plan or of any such Evidence of Award or other agreement or
document ancillary to or in connection with this Plan will be final and
conclusive. No member of the Board will be liable for any such action or
determination made in good faith.

13.   Non U.S. Participants.    In order to facilitate the making of any grant
or combination of grants under the Plan, the Board may provide for such special
terms for Awards to Participants who are foreign nationals or who are employed
by RAI or any Subsidiary outside of the United States of America, as the Board
may consider necessary or appropriate to accommodate differences in local law,
tax policy or custom. Moreover, the Board may approve such supplements to or
amendments, restatements or alternative versions of the Plan (including without
limitation, sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of the Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of RAI may certify
any such document as having been approved and adopted in the same manner as the
Plan. No such special terms, supplements, amendments or restatements, however,
will include any provisions that are inconsistent with the terms of the Plan as
then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of RAI.

14.   Withholding Taxes.    To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under the Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit. If a Participant’s benefit is to be received in
the form of Shares, and such Participant fails to make arrangements for the
payment of tax, then, unless otherwise determined by the Board, the Company
shall withhold such Shares having a value that shall not exceed the statutory
minimum amount required to be withheld. Notwithstanding the foregoing, when a
Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect,
unless otherwise determined by the Board, or the Company may require the
Participant, to satisfy the obligation, in whole or in part, by electing to have
withheld, from the Shares required to be delivered to the Participant, Shares
having a value equal to the amount required to be withheld, or by delivering to
the Company other Shares held by such Participant. The Shares used for tax
withholding will be valued at an amount equal to the fair market value of such
Shares on the date the benefit is to be included in Participant’s income. In no
event will the market value of the Shares to be withheld and delivered pursuant
to this Section 14 to satisfy applicable withholding taxes in connection with
the benefit exceed the minimum amount of taxes required to be withheld.
Participants shall also make such arrangements as the Company may require for
the payment of any withholding tax obligation that may arise in connection with
the disposition of Shares acquired upon the exercise of Option Rights.

15.   Amendments, Etc.

(a) The Board may at any time and from time to time amend the Plan in whole or
in part; provided, however, that if an amendment to the Plan must be approved by
the shareholders of RAI in order to comply with applicable law or the rules of
the New York Stock Exchange or, if the Shares are not traded on the New York
Stock Exchange, the principal national securities exchange upon which the Shares
are traded or quoted, then, such amendment will be subject to shareholder
approval and will not be effective unless and until such approval has been
obtained.

 

12



--------------------------------------------------------------------------------

(b) Except in connection with a corporate transaction or event described in
Section 11 of the Plan, the terms of outstanding Awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other Awards, or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without shareholder approval.

(c) If permitted by Section 409A of the Code and Section 162(m) in the case of a
Qualified Performance-Based Award, but subject to Section 15(d), in case of
termination of employment by reason of death, disability or normal or early
retirement, or in the case of unforeseeable emergency or other special
circumstances, of a Participant who holds an Option Right or Appreciation Right
not immediately exercisable in full, or any Shares of Restricted Stock or any
Restricted Stock Units as to which the Restriction Period has not been
completed, or any Annual Incentive Awards, Performance Shares or Performance
Units which have not been fully earned, or any Other Awards subject to any
vesting schedule or transfer restriction, or who holds Shares subject to any
transfer restriction imposed pursuant to Section 10(b) of the Plan, or in the
event of a Change of Control, the Board may, in its sole discretion, accelerate
the time at which such Option Right, Appreciation Right or Other Award may be
exercised or the time when such Restriction Period will end or the time at which
such Annual Incentive Awards, Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such Award.

(d) Subject to Section 15(b) of the Plan, the Board may amend the terms of any
award theretofore granted under the Plan prospectively or retroactively, except
in the case of a Qualified Performance-Based Award (other than in connection
with the Participant’s death or disability, or a Change of Control) where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. Subject to Section 11 of the Plan, no
such amendment shall impair the rights of any Participant without his or her
consent, except as necessary to comply with changes in law or accounting rules
applicable to RAI. The Board may, in its discretion, terminate the Plan at any
time. Termination of the Plan will not affect the rights of Participants or
their successors under any Awards outstanding hereunder on the date of
termination.

16.   Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that the Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. The Plan and any grants made hereunder shall be administered
in a manner consistent with this intent. Any reference in the Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under the Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its Subsidiaries.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by RAI from time to time) and (ii) RAI makes
a good faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A of the Code) the payment of
which is required to be delayed pursuant to the six-month delay rule

 

13



--------------------------------------------------------------------------------

set forth in Section 409A of the Code in order to avoid taxes or penalties under
Section 409A of the Code, then RAI shall not pay such amount on the otherwise
scheduled payment date but shall instead pay it, without interest, on the tenth
business day of the seventh month after such separation from service.

(d) Notwithstanding any provision of the Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, RAI reserves the right to make amendments to the Plan
and grants hereunder as RAI deems necessary or desirable to avoid the imposition
of taxes or penalties under Section 409A of the Code. In any case, a Participant
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on a Participant or for a Participant’s account in
connection with the Plan and grants hereunder (including any taxes and penalties
under Section 409A of the Code), and neither the Company nor any of its
affiliates shall have any obligation to indemnify or otherwise hold a
Participant harmless from any or all of such taxes or penalties.

17.   Governing Law.    The Plan and all grants and Awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of North Carolina, without regard to principles of
conflicts of laws.

18.   Effective Date/Termination.    The Reynolds American Inc. 2009 Omnibus
Incentive Compensation Plan first became effective on May 6, 2009, the date it
was approved by RAI’s shareholders. This Plan will be effective as of the
Effective Date. No grants will be made on or after May 6, 2009 under the
Existing Plan, except that outstanding Awards granted under the Existing Plan
will continue unaffected, in accordance with the terms of the Existing Plan as
in effect on May 6, 2009, following May 6, 2009. No grant will be made under the
Plan more than 10 years after May 6, 2009, but all grants made on or prior to
such date will continue in effect thereafter subject to the terms of the
Evidence of Award conveying such grants and of the Plan.

19.   Miscellaneous.

(a) Each grant of an Award will be evidenced by an Evidence of Award and will
contain such terms and provisions, consistent with the Plan, as the Board may
approve.

(b) RAI will not be required to issue any fractional Shares pursuant to the
Plan. The Board may provide for the elimination of fractional Shares or for the
settlement of fractional Shares in cash.

(c) The Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with RAI or any Subsidiary, nor will
it interfere in any way with any right RAI or any Subsidiary would otherwise
have to terminate such Participant’s employment or other service at any time.

(d) No person shall have any claim to be granted any Award under the Plan.
Without limiting the generality of the foregoing, the fact that a target Award
is established for the job value or level for an employee shall not entitle any
employee to an Award hereunder. Except as provided specifically herein, a
Participant or a transferee of an Award shall have no rights as a shareholder
with respect to any Shares covered by any Award until the date as of which he or
she is actually recorded as the holder of such Shares upon the stock records of
the Company.

(e) Determinations by the Board or the Committee under the Plan relating to the
form, amount and terms and conditions of grants and Awards need not be uniform,
and may be made selectively among persons who receive or are eligible to receive
grants and Awards under the Plan, whether or not such persons are similarly
situated.

(f) Except with respect to Section 19(h), to the extent that any provision of
the Plan would prevent any Option Right that was intended to qualify as an
Incentive Stock Option from qualifying as such, that provision will be null and
void with respect to such Option Right. Such provision, however, will remain in
effect for other Option Rights and there will be no further effect on any
provision of the Plan.

(g) No Award under the Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over the Plan.

 

14



--------------------------------------------------------------------------------

(h) Absence or leave approved by a duly constituted officer of RAI or any of its
Subsidiaries shall not be considered interruption or termination of service of
any employee for any purposes of the Plan or Awards granted hereunder.

(i) The Board may condition the grant of any Award or combination of Awards
authorized under the Plan on the surrender or deferral by the Participant of his
or her right to receive a cash bonus or other compensation otherwise payable by
RAI or a Subsidiary to the Participant.

(j) If any provision of the Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify the Plan or any Award under any law
deemed applicable by the Board, such provision shall be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Board, it shall be stricken and the remainder of the Plan shall remain in
full force and effect.

(k) Any Evidence of Award may: (i) provide for recoupment by the Company of all
or any portion of an Award upon such terms and conditions as the Board or
Committee may specify in such Evidence of Award; or (ii) include restrictive
covenants, including, without limitation, non-competition, non-disparagement and
confidentiality conditions or restrictions, that the Participant must comply
with during employment by the Company and/or within a specified period after
termination as a condition to the Participant’s receipt or retention of all or
any portion of an Award. This Section 19(k) shall not be the Company’s exclusive
remedy with respect to such matters. This Section 19(k) shall not apply after a
Change of Control, unless otherwise specifically provided in the Evidence of
Award.

20.   Stock-Based Awards in Substitution for Option Rights or Awards Granted by
Other Company. Notwithstanding anything in this Plan to the contrary:

(a) Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by grantees of an entity engaging in a corporate acquisition or
merger transaction with RAI or any Subsidiary. Any conversion, substitution or
assumption will be effective as of the close of the merger or acquisition, and,
to the extent applicable, will be conducted in a manner that complies with
Section 409A of the Code.

(b) In the event that a company acquired by RAI or any Subsidiary or with which
RAI or any Subsidiary merges has shares available under a pre-existing plan
previously approved by stockholders and not adopted in contemplation of such
acquisition or merger, the shares available for grant pursuant to the terms of
such plan (as adjusted, to the extent appropriate, to reflect such acquisition
or merger) may be used for Awards made after such acquisition or merger under
the Plan; provided, however, that Awards using such available shares may not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan absent the acquisition or merger, and may only be made to
individuals who were not employees or directors of RAI or any Subsidiary prior
to such acquisition or merger. The Awards so granted may reflect the original
terms of the awards being assumed or substituted or converted for and need not
comply with other specific terms of this Plan, and may account for Shares
substituted for the securities covered by the original awards and the number of
shares subject to the original awards, as well as any exercise or purchase
prices applicable to the original awards, adjusted to account for differences in
stock prices in connection with the transaction.

(c) Any Shares that are issued or transferred by, or that are subject to any
Awards that are granted by, or become obligations of, RAI under Sections 20(a)
or 20(b) above will not reduce the Aggregate Share Limit available for issuance
or transfer under this Plan or otherwise count against the limits contained in
Section 3 of this Plan. In addition, no Shares that are issued or transferred
by, or that are subject to any Awards that are granted by, or become obligations
of, RAI under Sections 20(a) or 20(b) above will be added to the Aggregate Share
Limit contained in Section 3 of this Plan.

 

15